Citation Nr: 9908128	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-40 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 22, 
1990, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for post-traumatic stress disorder with a 
50 percent evaluation and an effective date of February 22, 
1990.

The appellant had a Board hearing in August 1998.  The 
appellant stated that he wanted to withdraw the claims for 
entitlement to service connection for arthritis and new and 
material evidence to reopen a claim for service connection 
for cervical spine disorder.  Thus, those claims are no 
longer on appeal and will not be discussed in the decision.

In a February 1998 rating decision, the RO granted a 
100 percent evaluation for post-traumatic stress disorder as 
of March 10, 1997.  In a VA Form 21-4138, the appellant 
stated, "I wish to have my effective date for my 100% 
service[-]connected PTSD become effective back to 1988 as I 
was being treated for severe depression and it should have 
been PTSD."  The Board finds that the appellant has 
submitted a timely notice of disagreement as to an effective 
date earlier than March 10, 1997, for a 100 percent 
evaluation for post-traumatic stress disorder.  The Board 
refers this claim to the RO as it is not properly before the 
Board.  It has not been the subject of a statement of the 
case, or a substantive appeal and absent such, the Board does 
not have jurisdiction over this issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The RO should issue a statement of the case as to an 
effective date earlier than March 10, 1997, for a 100 percent 
evaluation for post-traumatic stress disorder.  If there is 
any intent to perfect an appeal as to this claim, there is an 
obligation to file substantive appeal after the issuance of 
the statement of the case.  The issue of an earlier effective 
date for an evaluation is separate from the effective date of 
a grant of service connection.  However, we do recognized 
that there can be no effective date of an evaluation prior to 
the effective date of service connection.  Since the 100 
percent evaluation does not coincide with the effective date 
of service connection in this case, there remains a potential 
issue before the RO.






FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for major depression in June 1989.  The appellant 
did not file a notice of disagreement as to this issue and 
the decision became final.

2.  In a January 11, 1990, VA outpatient treatment report, 
the VA examiner noted that the appellant had "[c]hronic 
depression, sleep disorder, and [post-traumatic stress 
disorder]."

2.  The appellant submitted a claim for service connection 
for post-traumatic stress disorder on February 22, 1990.


CONCLUSION OF LAW

The legal criteria for an effective date of January 11, 1990, 
for the grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. § 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157; 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an effective date earlier than 
February 22, 1990, is warranted for the grant of service 
connection for post-traumatic stress disorder.

I.  Factual background

The appellant was hospitalized at a VA facility from December 
8, 1988, to December 31, 1988.  The relevant primary 
diagnosis was major depression with psychotic features.  The 
appellant was hospitalized again in March 1989, where he 
stayed until December 1989.  His primary diagnosis was major 
depression, rule out bipolar disorder.  The relevant 
discharge diagnosis was atypical affective disorder.  The 
appellant reported that he had been treated 10 years ago for 
depression and that he "had some symptoms of post-traumatic 
stress disorder and sleep disorders."  

In April 1989, the appellant filed a claim for service 
connection for major depression, sleep disorder, and anxiety 
disorder.  In a June 1989 rating decision, the RO denied 
service connection for a nervous disorder, to include major 
depression.  The RO noted that the appellant had been 
admitted to the VA facility in Miami, Florida for major 
depression, but that major depression was not shown to have 
been incurred or aggravated by service.  The RO notified the 
appellant of the decision, and he did not appeal.  Thus, the 
decision became final.

In a January 10, 1990, VA outpatient treatment report, the VA 
examiner gave a diagnosis of atypical affective disorder and 
rule out post-traumatic stress disorder.  In a January 11, 
1990, VA outpatient treatment report, the VA examiner noted 
that the appellant had "[c]hronic depression, sleep 
disorder, and [post-traumatic stress disorder]."  In a 
February 1990 consultation, the VA examiner noted that the 
appellant "describe[d] interest in PTSD[-]related 
eval[uation]."

On February 22, 1990, the appellant submitted VA Form 21-4138 
in which he stated that while he was in service, he was in 
fear of his life.  He stated that he had bad dreams, 
nervousness, was explosive, and was fearful.  He stated that 
he had been recently had an explosive episode which 
hospitalized him for nine months.  The appellant stated that 
he realized that this was delayed-evolving post-traumatic 
stress disorder.

In a March 1991 VA psychiatric evaluation report, the VA 
examiner entered a diagnosis of post-traumatic stress 
disorder.

Service connection for post-traumatic stress disorder was 
granted by means of a September 1994 Board decision.  In the 
decision, the Board noted that the RO should consider whether 
major depression was proximately due to or the result of 
service-connected post-traumatic stress disorder.  In a 
September 1994 rating decision, the RO effectuated the Board 
decision and granted post-traumatic stress disorder as of 
February 22, 1990, with a 50 percent disability evaluation.  
The RO noted that the Board had raised the issue of service 
connection for major depression and determined that a 
separate decision was not necessary because the appellant's 
post-traumatic stress disorder was evaluated "based upon all 
[the appellant's] psychiatric symptoms since symptoms of 
major depression could not be separated from those of post-
traumatic stress disorder."

The appellant had an RO hearing in May 1996.  He noted that 
he had been hospitalized for manic depression and bipolar 
disorder, but he stated that the symptoms he had now were the 
same symptoms he had in 1988 and 1989 for which the Board 
granted service connection.  The appellant stated that he 
felt that he should be granted service connection as early as 
1988 because he was being treated for the same 
symptomatology.  He stated that his major depression was part 
and parcel to his post-traumatic stress disorder, which had 
been determined by the Board and then read the portion of the 
"Order" in the Board decision.  That "Order" stated, 
"Entitlement to service connection for post-traumatic stress 
disorder is granted.  When the RO rates the veteran's 
service-connected PTSD[,] it must consider the issue of 
entitlement to service connection for major depression, as 
being proximately due to, or the result of, service-connected 
PTSD." 

It must be noted that the appellant has sent in dozens of 
documents attempting to substantiate that the grant of 
service connection for post-traumatic stress disorder should 
be as of 1988.

The appellant had a hearing before this Board Member in 
August 1998.  The appellant's representative stated that the 
appellant should be entitled to an earlier effective date 
that corresponded to the hospitalizations the appellant had 
at a VA facility in December 1988 and from March 1989 to 
December 1989 for bipolar disorder and manic depression.  She 
stated that although the appellant had been hospitalized for 
bipolar disorder and manic depression, he was hospitalized 
for post-traumatic stress disorder.

The appellant's representative stated that the appellant was 
notified of the denial for an acquired psychiatric disorder 
in June 1989 and that such decision became final.  She stated 
that the appellant was mentally unable to respond to the June 
1989 denial.  She noted that the appellant sought to reopen 
his claim in February 1990 and that post-traumatic stress 
disorder was later granted.

The appellant's representative asked the appellant if he 
understood the denial that he received in June 1989.  He 
stated, "No[,] I did not."  She asked if he even saw the 
decision and if he knew who had received the decision.  He 
stated that he did not see the decision and that he did not 
know who received it.  The appellant stated that if he had 
received the decision, he would have disagreed with it.  The 
appellant's representative noted that the appellant was 
hospitalized until December 1989 and noted that the appellant 
still had time to respond to the June 1989 denial.  She asked 
the appellant if he was mentally capable of responding to the 
June 1989 denial.  The appellant stated that he did not think 
he was mentally capable of responding.

The appellant testified that during one of the 
hospitalizations, he was held down by restraints on his arms, 
wrists, and legs and was locked in a room.  He stated that 
his wife tried to reach him by phone and that they would not 
let her talk to him because of the restraints.  He stated 
that he did not receive mail at the hospital because if he 
had, he would have appealed the denial.

The appellant's representative stated that the appellant's 
depression was part and parcel of his post-traumatic stress 
disorder.  The appellant stated that the symptoms he had now 
were worse than they were in 1989, but that they were the 
same symptoms as those in 1989.  The appellant and his 
representative noted that post-traumatic stress disorder had 
not been diagnosed prior to the February 1990 petition to 
reopen the claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

This Board Member asked if there was any VA documentation 
which showed a diagnosis of post-traumatic stress disorder 
prior to the appellant's petition to reopen the claim for 
service connection for post-traumatic stress disorder.  The 
appellant's representative stated, "I wish I had that for 
you."  This Board Member offered to keep the file open for 
60 days to allow a search for any records which would show a 
diagnosis of post-traumatic stress disorder prior to February 
22, 1990.  The appellant stated that there were no other 
records and asked that the file be closed because "nothing 
is going to materialize, nothing."  This Board Member agreed 
that the file would not be kept open based on the appellant's 
request.

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (1998).

Under 38 C.F.R. § 3.157(b)(1) (1998), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.


a.  January 11, 1990

The Board has reviewed the relevant evidence of record 
including the appellant's testimony and statements on appeal.  
The appellant filed a claim for service connection for a 
psychiatric disorder in April 1989, which was denied in June 
1989.  A notice of disagreement was not received by June 
1990, and the decision became final at that time.  In a 
January 11, 1990, VA outpatient treatment report, the VA 
examiner made a notation of post-traumatic stress disorder.  
At the time of the appellant's treatment, he was service-
connected for residuals, fracture of right wrist with 
traumatic arthritis.  On February 2, 1990, the appellant 
submitted a VA Form 21-4138, which the RO accepted as a claim 
for post-traumatic stress disorder.  At that time, the 
notation of post-traumatic stress disorder had been entered 
into the January 11, 1990, VA outpatient treatment report.

Considering 38 C.F.R. § 3.157(b)(1), the appellant had been 
treated at a VA facility on an outpatient basis and a VA 
examiner made a notation of post-traumatic stress disorder.  
At that time, he was service-connected for residuals, 
fracture of right wrist with traumatic arthritis.  He filed a 
claim for service connection for post-traumatic stress 
disorder within one year of the VA examiner's notation of 
post-traumatic stress disorder.  See id.  Thus, based upon 
38 C.F.R. § 3.157(b)(1), the Board finds that an effective 
date of January 11, 1990, is warranted for the grant of 
service connection for post-traumatic stress disorder.

b.  Prior to January 11, 1990

The Board has determined that an effective date prior to 
January 11, 1990, for the grant of service connection for 
post-traumatic stress disorder is not possible.

As stated above, the Board has found that the June 1989 
rating decision, which denied service connection for a 
nervous disorder, to include major depression, became final.  
The first notation of post-traumatic stress disorder of 
record was on January 11, 1990.  The appellant filed a claim 
for post-traumatic stress disorder in February 1990.  Based 
on the evidence of record, the Board concludes that an 
effective date earlier than January 11, 1990, may not be 
established.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later).  The Board has determined that an informal claim for 
service connection for post-traumatic stress disorder was 
received on January 11, 1990, and that the appellant was 
service-connected for residuals, fracture of right wrist with 
traumatic arthritis.  An effective date prior to January 11, 
1990, is not legally possible.  See ibid.

The U.S. Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board notes that at the August 1998 Board hearing, the 
appellant attempted to raise the possibility that he was 
mentally incapable of filing a notice of disagreement as to 
the June 1989 denial.  The assertion is not material because 
PTSD was not diagnosed prior to January 1990.  Even if he had 
appealed, the claim was not well grounded and lacked factual 
merit at that time.  Regardless, the Board finds the 
assertion of incapacity is not credible on the record.  The 
appellant filed his claim for service connection for major 
depression, sleep disorder, and anxiety disorder in April 
1989, which was one month following his admission for 
hospitalization for the period of March 1989 to December 
1989.  Additionally, the appellant was discharged in December 
1989.  He had until June 1990 to file a notice of 
disagreement with the June 1989 denial.  The appellant had 
the wherewithal to send in a petition to reopen the claim for 
service connection for a psychiatric disorder in February 
1990, which was two months following his discharge from the 
hospital.  At that time, he still had almost four months to 
file a notice of disagreement as to the June 1989 denial.  
Finally, the appellant did not raise the possibility of the 
lack of mental capability until the August 1998 Board 
hearing, which makes his assertion less credible.  As stated 
above, the Board finds that the assertion that the appellant 
was not capable of filing a notice of disagreement to be not 
credible.  See 38 C.F.R. § 3.109(b) (1998).  The Board does 
not mean to imply any sort of disrespect to the appellant's 
assertion of such.

The appellant also alleged at the Board hearing that he did 
not receive the denial.  The Board understands that the 
appellant was hospitalized at the time and that he was not 
living at his home.  The address on the appellant's April 
1989 claim for service connection for major depression, sleep 
disorder, and anxiety disorder is the same address that the 
RO used in the notification letter of the June 1989 denial of 
service connection for nervous disorder, to include major 
depression.  The Board finds that the notification was 
received at the appellant's home.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process of the post office.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).

The Board notes that its finding that a diagnosis of post-
traumatic stress disorder was not of record at the time of 
the June 1989 denial is in agreement with the appellant and 
the appellant's representative.  However, the appellant and 
his representative have alleged that although the appellant 
was not diagnosed with post-traumatic stress disorder, he had 
the same symptomatology as he does now, implying that he had 
been hospitalized for post-traumatic stress disorder.  The 
appellant nor his representative nor any layman are competent 
make a diagnosis of post-traumatic stress disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
appellant was hospitalized in December 1988, the diagnosis 
entered was major depression with psychotic features.  When 
he was hospitalized from March 1989 to December 1989, the 
diagnosis entered was major depression, rule out bipolar 
disorder.  Competent medical professionals at that time did 
not enter a diagnosis of post-traumatic stress disorder.  The 
June 1989 decision became final in June 1990.  The assertions 
that he was in fact hospitalized for PTSD are not competent 
and rebutted by the actual records.

The Board further notes that the appellant and his 
representative have alleged that major depression is part and 
parcel of the appellant's post-traumatic stress disorder 
basing their determination that the September 1994 Board 
decision in the "Order" determined such.  That is not the 
case.  The Board stated that the RO must consider whether 
major depression was proximately due to or the result of 
service-connected post-traumatic stress disorder.  See 
38 C.F.R. § 3.310(a) (1998).  The Board did not make a 
determination of such.  In the September 1994 rating decision 
which effectuated the Board's granting of service connection 
for post-traumatic stress disorder, the RO noted the Board's 
raising of the issue of service connection for major 
depression and determined that a separate decision was not 
necessary because the appellant's post-traumatic stress 
disorder was evaluated "based upon all [the appellant's] 
psychiatric symptoms since symptoms of major depression could 
not be separated from those of post-traumatic stress 
disorder."  The RO stated that the 50 percent evaluation 
encompassed the symptoms from major depression, it was not 
granting service connection on a secondary basis.  The 
appellant and his representative are mistaken as to the RO's 
intention of including the symptoms from major depression in 
the symptomatology of post-traumatic stress disorder.  The 
fact that the appellant was hospitalized in 1988 and 1989 for 
major depression does not warrant an effective date earlier 
than January 11, 1990, for the grant of service connection 
for post-traumatic stress disorder.

ORDER

An effective of January 11, 1990, for the grant of service 
connection for post-traumatic stress disorder is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

- 12 -


- 1 -


